DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
	The amendment filed 06 October 2022 has been entered. Currently claims 1-20 remain pending.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hunter (US20200179062A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hunter in view of Liu et al., (US20190133557A1). 

Regarding claim 1, Hunter teaches a device comprising: 
a catheter configured to be inserted into an intra-body cavity of a patient (fig. 1 #14 catheter assembly [0038] endobronchial); 
an ultrasonic transducer array comprising a plurality of multi-frequency ultrasonic transducers arranged on the catheter ([0021] there is an array of transducer elements, and they can use multiple frequencies),
each transducer of the plurality of multi-frequency ultrasonic transducers configured to transmit a wide beam ultrasonic signal ([0021] frequency may be 4-50 MHz wide beam would be on the lower frequency range) and a narrow beam ultrasonic signal ([0021] frequency may be up to 4-50 MHz narrow would be on the higher frequency range; as generally known by one of ordinary skill and consistent with Applicant’s disclosure ([0091] of the specification), beam directivity depends on wavelength, with shorter wavelengths emitting narrower beams, longer wavelengths emitting wider beams)
a processor configured to (Having a processor is implicit/inherent in order to form an ultrasound image from complex data. Also disclosed as part of the console 44 in Fig. 5 “processing” functions to perform beamforming) detect free space of the intra-body cavity by processing a combination of the wide beam echo signals and the narrow beam echo signals ([0044] transducers detect the energy reflected off tissues, and would therefore also detect any free space around the anatomical structures; [0021] expressly teaches the use of different frequencies, e.g. imaging at 20 MHz and acoustic biopsy at higher frequencies, which would implicitly have different beam directivities; Here the processing of wide and narrow echo signals is interpreted as reading upon the “combination” of processing wide and narrow echo signals, as under broadest reasonable interpretation, if you are processing A and B, then you are inherently processing a combination (i.e., both A and B) of A and B). However, if the “combination” is interpreted as one process that combines wide and narrow echo signals, Hunter would fail to disclose such an interpretation).
However, Liu teaches the other interpretation of processing a combination of the wide beam echo signals and the narrow beam echo signals ([0017] ultrasound imaging system 20 detects and processes the echo signals emitted by the high (narrow) and low (wide) frequency transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Hunter with the dual frequency transducer of Liu, as this would allow users to view tissue in a region of interest and a subset of the tissue with additional detail (see Liu [0015]).
	Regarding claim 3, Hunter teaches the device of claim 1, wherein Hunter further teaches the ultrasonic transducer array comprises at least 64 transducers ([0046]64 transducers are used in the array ) 

Regarding claim 4, Hunter teaches the device of claim 1, wherein Hunter further teaches the narrow beam ultrasonic signal has a frequency in a range of 12 MHz to 16 MHz (([0021] frequency may be up to 4-50 MHz).

Regarding claim 8, Hunter as modified by Choi teaches the device of claim 1, wherein Hunter further teaches the intra-body cavity includes a vein ([0028] pathways can include blood vessels [0064] blood vessels may be detected/imaged).


Regarding claim 9, Hunter teaches the device of claim 1, wherein Hunter further teaches a monitor configured to display the free space (fig. 5 #46 [0043] the display must include a monitor/screen to display the image, and must display free space since it depicts anatomy) .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, or in the alternative Hunter, as modified by Liu, as applied to claim 1 above, and further in view of Mauldin et al., (US20200273169A1).

Regarding claim 2, Hunter (or as modified by Liu)teaches the device of claim 1, but fails to explicitly disclose wherein the processor is configured to detect the free space by determining a bounding reflection value (BRV), and the BRV indicates whether a specific point in space within the intra-body cavity is in the free space.
However, in the same ultrasound field of endeavor, Mauldin teaches wherein the processor is configured to detect the free space by determining a bounding reflection value (BRV), and the BRV indicates whether a specific point in space within the intra-body cavity is in the free space ([0097] ultrasound data comprises data values corresponding to a respective voxel in a set of voxels, and the value of the voxel corresponds to a location in the imaged 3D space, or a value indicative of an amount of ultrasound energy reflected from the subject at a location in 3D space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Hunter with the data values and voxels of Mauldin, as this would help to generate improved ultrasound images that may be easier to interpret (see Mauldin [0040]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (or as modified by Liu) applied to claim 1 above, and further in view of Choi et al., (US20190282200A1).

Regarding claim 5, Hunter teaches the device of claim 1, but is silent regarding, wherein the wide beam ultrasonic signal has a frequency in a range of 1 MHz to 3 MHz.
However in the same ultrasound transducer field of endeavor, Choi teaches a wide beam ultrasonic signal has a frequency in a range of 1 MHz to 3 MHz ([0021]-[0022] transducers transmit frequencies such as 1 MHz, 2 MHz, 2.5 MHz, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Hunter (or as modified by Liu) with the frequencies of Choi, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter (or as modified by Liu) using a frequency as taught by Choi are reasonably predictable. The motivation to include the lower resolution would be to have a greater depth penetration into the body.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, or in the alternative Hunter as modified by Liu,as applied to claim 1 above, and further in view of Lomes et al., (US20140088429A1).

Regarding claim 6, Hunter (or as modified by Liu) teaches the device of claim 1, but fails to explicitly disclose wherein the wide beam ultrasonic signal has a beam width of at least 40 degrees.
However in the same ultrasound field of endeavor, Lomes teaches wherein the wide beam ultrasonic signal has a beam width of at least 40 degrees ([0140] ultrasound transducer emits a wide beam of ultrasound waves that is at least 10, 30, 45, 60, or 90 degrees wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Hunter (ot as modified by Liu) with the width of the beam of Lomes, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter using the width of the beam as seen in Lomes are reasonably predictable. The motivation would be to for the beam to cover a greater area.

Regarding claim 7, Hunter (or as modified by Liu)teaches the device of claim 1, but fails to explicitly disclose wherein the narrow beam ultrasonic signal has a beam width in a range of 4 degrees to 12 degrees.
However in the same ultrasound field of endeavor, Lomes teaches wherein the wide beam ultrasonic signal has a beam width of in a range of 4 degrees to 12 degrees ([0140] ultrasound transducer emits a beam of ultrasound waves that is at least 10 degrees wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Hunter (or as modified by Liu) with the width of the beam of Lomes, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter using the width of the beam as seen in Lomes are reasonably predictable. The motivation would be to improve lateral resolution and image quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, or in the alternative Hunter as modified by Liu,as applied to claim 1, and further in view of Lu et al., (US20160324502A1).

Regarding claim 10, Hunter (or as modified by Liu) teaches the device of claim 1, and teaches the imaging of a heart, but is silent regarding the intra-body cavity is a cardiac chamber.
In the same ultrasound field of endeavor, Lu teaches the intra-body cavity is a cardiac chamber ([0040] the catheter is passed through the chamber of the heart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Hunter (or as modified by Liu) with the location of the catheter of Lu, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter as modified by Choi being used in a chamber of the heart are reasonably predictable. The motivation would be to help visualize segments of a vascular system that may be difficult to visualize using other intravascular techniques, such as an angiography.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, or in the alternative, Hunter as modified by Liu as applied to claim 1, and further in view of Shiki et al., (WO2012053514).
	Regarding claim 11, Hunter (or as modified by Liu) teaches the device of claim 1, but fails to explicitly disclose wherein the processor is configured to identify the free space based on at least one of signal directivity or signal intensity.
However in the same ultrasound field of endeavor, Shiki teaches wherein the processor is configured to identify the free space based on at least one of signal directivity (line 147- 158, reception and transmission directivity is used to create the ultrasonic beam, which the B-mode processing unit receives the echo signal, and generates the data  using detection processing which includes the free space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Hunter (or as modified by Liu) with the processing unit of Shiki, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter using a processing unit that uses transmission directivity for echo signals are reasonably predictable. The motivation would be to improve the visibility of the echo signal.

Claims 12-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Liu and in further view Choi.

Regarding claim 12, Hunter teaches a method comprising: 
 inserting a catheter into an intra-body cavity of a patient (fig. 1 #14 catheter assembly [0038] endobronchial), the catheter comprising an ultrasonic transducer array including a plurality of multi-frequency ultrasonic transducers ([0021] there is an array of transducer elements, and they can use multiple frequencies),
transmitting a wide beam ultrasonic signal([0021] frequency may be 4-50 MHz wide beam would be on the lower frequency range)  and a narrow beam ([0021] frequency may be up to 4-50 MHz narrow would be on the higher frequency range; as generally known by one of ordinary skill and consistent with Applicant’s disclosure ([0091] of the specification), beam directivity depends on wavelength, with shorter wavelengths emitting narrower beams, longer wavelengths emitting wider beams) ultrasonic signal.
receiving wide beam echo signals in response to the wide beam ultrasonic signal and narrow beam echo signals in response to the narrow beam ultrasonic signal ([0044] the transducers can function as receivers, and would therefore be able to receive any wide/narrow beam ultrasonic signals);
identifying free space of the intra-body cavity by processing (part of the console 44 in Fig. 5 “processing” functions to perform beamforming) on the wide beam echo signals and the narrow beam echo signals via a processor. ([0044] transducers can detect the energy reflected off tissues, and would therefore also detect any free space around the anatomical structures; [0021] expressly teaches the use of different frequencies, e.g. imaging at 20 MHz and acoustic biopsy at higher frequencies, which would implicitly have different beam directivities).
However Hunter is silent regarding processing a combination of the wide beam echo signals and the narrow beam echo signals.
In the same ultrasound field endeavor, Liu teaches processing a combination of the wide beam echo signals and the narrow beam echo signals ([0017] ultrasound imaging system 20 detects and processes the echo signals emitted by the high (narrow) and low (wide) frequency transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Hunter with the dual frequency transducer of Liu, as this would allow users to view tissue in a region of interest and a subset of the tissue with additional detail (see Liu [0015]).
However Hunter and Liu are still silent regarding transmitting the ultrasound signals from each of the plurality of the multi-frequency ultrasonic transducers.
In the same ultrasonic field of endeavor, Choi teaches transmitting the ultrasound signals from each of the plurality of the multi-frequency ultrasonic transducers ([0023] the ultrasound probe’s transducer is a transducer array(see [0047]) which would include multiple transducers, and those transducers transmits ultrasound pulses at different frequencies, such as 2MHz and then 3 or 5 MHz, which 2 MHz would be the wide beam, and the higher frequencies would be narrow beam.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Hunter with the multifrequency transmission transducers of Choi, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter using a processor are reasonably predictable. The motivation would be that the user would be able to benefit from the greater penetration of the wide beam and the higher resolution of the narrow beam.

Regarding claim 13, Hunter as modified by Liu and Choi teaches the method of claim 12, wherein Hunter further teaches the ultrasonic transducer array comprises at least 64 multi-frequency ultrasonic transducers ([0046] 64 transducers are used in the array ).

Regarding claim 14, Hunter as modified by Liu and Choi teaches the method of claim 12, wherein Hunter further teaches the narrow beam ultrasonic signal has a frequency in a range of 12 MHz to 16 MHz ([0021] frequency may be up to 4-50 MHz).

Regarding claim 15, Hunter as modified by Liu and Choi teaches the method of claim 12, but is silent regarding, wherein the wide beam ultrasonic signal has a frequency in a range of 1 MHz to 3 MHz.
However in the same ultrasound transducer field of endeavor, Choi teaches a wide beam ultrasonic signal has a frequency in a range of 1 MHz to 3 MHz ([0021]-[0022] transducers transmit frequencies such as 1 MHz, 2 MHz, 2.5 MHz, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Hunter as modified by Liu and Choi with the frequencies of Choi, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter as modified by Liu and Choi using a frequency as taught by Choi are reasonably predictable. The motivation to include the lower resolution would be to have a greater depth penetration into the body.

Regarding claim 18, Hunter as modified by Liu and Choi teaches the method of claim 12, wherein Hunter further teaches the intra-body cavity includes a vein ([0028] pathways can include blood vessels [0064] blood vessels may be detected/imaged).

Regarding claim 19, Hunter as modified by Liu and Choi teaches the method of claim 12, wherein further Hunter teaches providing information regarding the free space to a display ([0043] visual images of the ultrasonic signals is displayed, which would include the free space detected by the ultrasound transducers). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as modified by Liu and Choi as applied to claim 12 above, and further in view of Lomes et al., (US20140088429A1).

Regarding claim 16, Hunter as modified by Liu and Choi teaches the method of claim 12, but fails to explicitly disclose wherein the wide beam ultrasonic signal has a beam width of at least 40 degrees.
However in the same ultrasound field of endeavor, Lomes teaches wherein the wide beam ultrasonic signal has a beam width of at least 40 degrees ([0140] ultrasound transducer emits a wide beam of ultrasound waves that is at least 30, 45, 60, or 90 degrees wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Hunter as modified by Liu and Choi with the width of the beam of Lomes, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter as modified by Choi using the width of the beam as seen in Lomes are reasonably predictable. The motivation would be to for the beam to cover a greater area.

Regarding claim 17, Hunter as modified by Liu and Choi teaches the method of claim 12, but fails to explicitly disclose wherein the narrow beam ultrasonic signal has a beam width in a range of 4 to 12 degrees.
However in the same ultrasound field of endeavor, Lomes teaches wherein the narrow beam ultrasonic signal has a beam width in a range of 4 to 12 degrees  ([0140] ultrasound transducer emits a beam of ultrasound waves that is at least 10 degrees wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Hunter as modified by Liu and Choi with the width of the beam of Lomes, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the device of Hunter as modified by Liu and Choi using the width of the beam as seen in Lomes are reasonably predictable. The motivation would be to improve lateral resolution and image quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter as modified by Liu and Choi as applied to claim 12 above, and further in view of Mauldin et al., (US20200273169A1).

Regarding claim 20, Hunter as modified by Liu and Choi teaches the method of claim 12, but fails to explicitly disclose wherein the processor is configured to detect the free space by determining a bounding reflection value (BRV), and the BRV indicates whether a specific point in space within the intra-body cavity is in the free space.
However, in the same ultrasound field of endeavor, Mauldin teaches wherein the processor is configured to detect the free space by determining a bounding reflection value (BRV), and the BRV indicates whether a specific point in space within the intra-body cavity is in the free space ([0097] ultrasound data comprises data values corresponding to a respective voxel in a set of voxels, and the value of the voxel corresponds to a location in the imaged 3D space, or a value indicative of an amount of ultrasound energy reflected from the subject at a location in 3D space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Hunter as modified by Liu and Choi with the data values and voxels of Mauldin, as this would help to generate improved ultrasound images that may be easier to interpret (see Mauldin [0040]).

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive. 
Regarding arguments against claim 1, Applicant has argued that Hunter is silent regarding processing a combination of wide and narrow beam echo signals. Examiner disagrees with this statement. Hunter teaches the processing of wide beam and narrow beam echo signals, and as such, would inherently be a combination of wide beam and narrow signals. The claim as written may still be interpreted as not requiring a single process for the combination of wide beam and narrow beam echo signals to arrive at a single free space value, and the free space may still be determined through a combination of wide and narrow beam, with each signal acquired and processed separately.
Independent claims 12 and depend claims 2-11 and 13-20 recite similar limitations as claim 1 and are rejected for substantially the same reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stigall et al., (US20190053783A1) teaches an ultrasound device that transmits different frequencies for therapeutic and diagnostic purposes.
Secretain et al., (US20090209857A1) teaches using ultrasound signal intensity to detect air bubbles and void spaces.
Sinelnikov et al., (US20160338724A1) teaches an ultrasound catheter that transmits different frequencies for ablation and imaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             

/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793